         Case 1:20-cv-06770-GHW Document 12 Filed 09/02/20 Page 1 of 3




                                                          DIRECT DIAL   929.294.2536
                                                          DIRECT EMAIL gtenzer@kaplanhecker.com



                                                          September 2, 2020

VIA ECF

The Honorable Gregory H. Woods
United States District Court
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 2260
New York, NY 10007

                      Re:     Doe v. Columbia University, No. 1:20-cv-6770 (GHW) (JLC)
                              (S.D.N.Y.)

Dear Judge Woods:

        On behalf of Defendant The Trustees of Columbia University in the City of New York
(“Columbia”) and in accordance with Rule 1.F of Your Honor’s Individual Practices in Civil
Cases, we write jointly with Plaintiff John Doe to request that Your Honor enter the parties’
proposed order (ECF 11), filed in response to the Court’s Order dated August 27, 2020 (ECF 6),
as well as in response to the Court’s Order to Show Cause dated August 24, 2020 (ECF 5).

         In this action, Plaintiff brings claims under Title IX of the Education Amendments of 1972
in relation to disciplinary proceedings at Columbia addressing four different Columbia students’
claims against Plaintiff for gender-based misconduct. On August 24, 2020, Plaintiff filed the
Complaint under the pseudonym “John Doe,” and also pseudonymized the four non-party student
complainants’ names as “Jane Doe 1” through “Jane Doe 4.” (ECF 3.) That same day, the Court
ordered Plaintiff to show cause why he should be allowed to proceed pseudonymously (“Order to
Show Cause,” ECF 5). On August 26, 2020, Defendant brought to the Court’s attention that while
Plaintiff intended to pseudonymize the four non-party student complainants as Jane Does 1 through
4, the Complaint inadvertently included the names of those non-party student complainants in a
few places. In response, the Court temporarily deactivated the hyperlink to the Complaint on ECF,
pending the Court’s resolution of what redactions, if any, would be appropriate to make to the
Complaint (“August 27 Order,” ECF 6).

        In compliance with the Court’s August 27 Order, the parties have conferred and agreed to
a stipulation and proposed order, including the proposed revised Complaint attached thereto as
Exhibit A. Exhibit A proposes no redactions, but instead consistently pseudonymizes the name of
Plaintiff, the names of the four non-party Columbia student complainants, and the name of one
other non-party student each time that their names appear in the Complaint. The proposed order
          Case 1:20-cv-06770-GHW Document 12 Filed 09/02/20 Page 2 of 3


                                                                                                           2

also directs that the pseudonyms used in the Complaint be used in all other documents publicly
filed in this case.

         There is ample legal basis for this Court to enter the proposed order, particularly with
respect to the four non-party student complainants, even in light of the presumption of public
access to the federal courts. See Bernstein v. Bernstein Litowitz Berger & Grossmann LLP, 814
F.3d 132, 139 (2d Cir. 2016). It has long been the general practice of the federal courts that
“fictitious names are allowed when necessary to protect the privacy of children, rape victims, and
other particularly vulnerable parties or witnesses.” Doe v. Blue Cross & Blue Shield United of
Wis., 112 F.3d 869, 872 (7th Cir. 1997) (Posner, J.). As a result, courts have not hesitated to grant
anonymity to protect against the disclosure of the material the parties seek to protect here, namely
“matters of the utmost intimacy, including sexual assault.” Doe No. 2 v. Kolko, 242 F.R.D. 193,
196 (E.D.N.Y. 2006) (collecting cases); Feibleman v. The Trustees of Columbia University in the
City of New York, No. 19-cv-4327 (S.D.N.Y.) (Caproni, J.), ECF 43 (ordering pseudonymization
of non-party students); Kavanagh v. Zwilling, 997 F. Supp. 2d 241, 256 (S.D.N.Y. 2014), aff’d
578 F. App’s 24 (2d Cir. 2014) (recognizing that sealing is appropriate to protect the privacy of
third parties, especially “sensitive and personal” information about sexual matters).

        Indeed, it makes even more sense to allow third parties who are not litigants—such as the
Columbia students who were complainants in the disciplinary proceedings at issue here—to
remain anonymous. As Judge Caproni recently explained in analogous circumstances: “What they
know, or what they will know, is this was a person who brought a complaint and now all of a
sudden their name is flashed all over everywhere because the alleged perpetrator sued them after
a sustained finding.” Feibleman, ECF 50 at 5:21-25; see also N.Y. Civ. Rights L. § 50-b(1)
(“identity of any victim of a sex offense . . . shall be confidential”); N.Y. CPLR 3016(i) (“[i]n any
proceeding . . . which [] seeks to vacate or modify a finding that a student was responsible for a
violation of college or university rules . . . the name and identifying biographical information of
any student . . . shall not be included in the pleadings and other papers . . . .”); N.Y. Educ. L. § 6448
(“the name and identifying biographical information of any student shall be presumptively
confidential and shall not be included in the pleadings and other papers” in a proceeding seeking
to vacate a university’s finding of responsibility for gender-based misconduct).

        In addition, Columbia does not oppose Plaintiff proceeding pseudonymously in this action.
Plaintiff filed his response to the Order to Show Cause yesterday. 1 (ECF 7 & 7-1.)

        Accordingly, the parties respectfully request that the Court enter the proposed order
(ECF 11) and permit Plaintiff to file the mutually agreed upon Complaint that consistently
pseudonymizes the name of Plaintiff, the names of the four non-party Columbia students who
participated as complainants in the disciplinary proceedings at issue in this case, and one other
non-party student mentioned once in the Complaint.




1
    By not opposing Plaintiff’s request to proceed pseudonymously, Columbia does not admit, deny, or otherwise
    address any factual allegations set forth in Plaintiff’s response to the Order to Show Cause (ECF 7 & 7-1).
    Columbia reserves the right to respond to such allegations, including in its response to the Complaint.
        Case 1:20-cv-06770-GHW Document 12 Filed 09/02/20 Page 3 of 3


                                                                              3

       Your Honor’s attention to this matter is greatly appreciated.


                                                    Respectfully submitted,



                                                    Gabrielle E. Tenzer



cc: Counsel of Record
